                Case 2:20-cr-00193-AB Document 11 Filed 05/05/20 Page 1 of 3 Page ID #:68




                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
United States of America                                             CASE NUMBER

                                                     PLAINTIFF(S)                           2:20-cr-00193 AB
                                  v.
SEALED
                                                                           ORDER RE TRANSFER PURSUANT TO
                                                                        GENERAL ORDER 19-03 (Related Criminal Cases)
                                                    DEFENDANT(S).

                                                             CONSENT
          I hereby consent to the transfer of the above-entitled case to my calendar, pursuant to General Order 19-03.


                                       TRANSFER ORDER
                   Date                     United States District Judge
                                          DECLINED
                                                          DECLINATION
          I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth below:
(See attached)




                May 5, 2020
                   Date                                      United States District Judge
                                   REASON FOR TRANSFER AS INDICATED BY COUNSEL

          Case 2:17-cr-00229 CAS                                and the present case:
                 A. Arise out of the same conspiracy, common scheme, transaction, series of transactions or events; or
                 B. Involve one or more defendants in common, and would entail substantial duplication of labor in pretrial,
                    trial or sentencing proceedings if heard by different judges.

                                                     Notice to Counsel from Clerk

                                                TRANSFER ORDER
          On all documents subsequently filed in this case, please substitute the initials                       after the case
number in place of the initials of the prior judge, so that the case number will read                                             .
                                                            DECLINED
This is very important because documents are routed to the assigned judge by means of these initials.




cc:         PSALA             PSAED         USMLA          USMSA          USMED          Previous Judge     Statistics Clerk

CR-59 (03/19)                  ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Criminal Cases)
  Case 2:20-cr-00193-AB Document 11 Filed 05/05/20 Page 2 of 3 Page ID #:69




            TRANSFER ORDER DECLINATION SUPPLEMENT
       The Court presided over United States v. Cisneros, No. 2:17-cr-00229-CAS
(C.D. Cal.), which involved allegations that Felix Cisneros, a U.S. Immigration and
Customs Enforcement (“ICE”) agent, facilitated the illegal entry of an alien into the
United States. The government alleged, inter alia, that Cisneros received bribes
from Edgar Sargsyan, an attorney. Trial began on April 17, 2018, and the jury
reached its verdict on April 23, 2018, convicting Cisneros of several counts and
acquitting him of others. On November 5, 2018, the Court sentenced Cisneros to a
term of imprisonment of 12 months and 1 day, and Cisneros’ appeal to the United
States Court of Appeals for the Ninth Circuit remains pending.
       On April 27, 2020, the government filed an information against Sargsyan, the
attorney mentioned above, commencing the case captioned United States v.
Sargsyan, No. 2:20-cr-00190 (C.D. Cal.). The government’s information alleges
that Sargsyan: (1) conspired to commit bank fraud, in violation of 18 U.S.C. § 1349;
(2) giving and offering of a bribe to a public official, in violation of 18 U.S.C. §
201(b)(1)(C); and (3) making false statements, in violation of 18 U.S.C. §
1001(a)(2). The government’s information charges Sargsyan with two counts of
bribery of a public official: one relating to Cisneros, the ICE agent in the Cisneros
action, and the other relating to an agent with the Federal Bureau of Investigation
(“FBI”). Sargsyan agreed to plead guilty on April 28, 2020.
       On April 28, 2020, the government filed an information in the case captioned
United States v. SEALED, No. 2:20-cr-00193 (C.D. Cal.). The government’s
information charges the FBI agent referenced in the Sargsyan action with accepting
a bribe in violation of 18 U.S.C. § 201(b)(2)(C).
       The Court has reviewed the facts of the three cases referenced above. While
some of the government’s allegations that form the basis for the Sargsyan action
overlap with some of the government’s actions in the Cisneros action, namely that
Sargsyan allegedly bribed Cisneros, the Sargsyan action also involves allegations
that do not appear to overlap with those in the Cisneros action, including Sargsyan’s
allegedly bribing an FBI agent. Because the Cisneros and Sargsyan actions involve
different allegations, because the Court has already sentenced the sole defendant in
the Cisneros action, and because the sole defendant in the Sargsyan action has
already agreed to plead guilty, there is minimal risk of substantial duplication of
labor in pretrial, trial, or sentencing proceedings if the Cisneros and Sargsyan actions
are heard by different judges.
      While there appears to be some overlap between the allegations in the
Sargsyan action and the SEALED action in that both involve Sargsyan’s allegedly
                                           1
  Case 2:20-cr-00193-AB Document 11 Filed 05/05/20 Page 3 of 3 Page ID #:70




bribing an FBI agent, there does not appear to be any overlap between the allegations
in the Cisneros and SEALED actions. Because there is no overlap between the
Cisneros and SEALED actions, and because the Court declines transfer of the
Sargsyan action which appears to overlap with the SEALED action, there is no risk
of substantial duplication of labor in pretrial, trial, or sentencing proceedings if the
Cisneros and SEALED actions are heard by different judges.
       In accordance with the foregoing, the Court respectfully DECLINES transfer
of the cases captioned United States v. Sargsyan, No. 2:20-cr-00190 (C.D. Cal.) and
United States v. SEALED, No. 2:20-cr-00193 (C.D. Cal.).




                                           2
